In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-20-00292-CV
                                  ________________________


                         IN THE INTEREST OF E.I.N., JR., A CHILD



                            On Appeal from the 250th District Court
                                    Travis County, Texas
            Trial Court No. D-1-FM-02-006658; Honorable Darlene Byrne, Presiding


                                         November 5, 2021

                                MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       “[F]amily support obligations are deeply rooted moral responsibilities.” Rose v.

Rose, 481 U.S. 619, 632, 107 S. Ct. 2029, 95 L. Ed. 2d 599 (1987).


       In this appeal, we are asked to review a trial court’s order directing a lump sum

payment of $50,000 towards a child support arrearage of over a quarter of a million

dollars. Appellant, E.N., Sr., challenges the order by two issues. 1 By his first issue, he


       1   Payment was due by December 15, 2020. On December 2, 2020, E.N., Sr. filed a motion to
suspend the trial court’s order. This court was notified on December 10, 2020, that a review hearing
originally set for December 17, 2020, was rescheduled until after disposition of this appeal. Thus, the
motion was rendered moot by letter dated January 5, 2021.
contends the trial court abused its discretion in ordering him to make a lump sum payment

toward his child support arrearage that as of 2012 totaled over $161,000 and in 2020 was

over $264,000. 2 By his second issue, he asserts he was denied due process because

he was not provided with notice of the hearing and because the trial court was biased.3

Appellee, the Office of the Attorney General of Texas, contends the trial court’s order is

interlocutory and this court is without jurisdiction to review the order. Alternatively, the

Attorney General argues the trial court’s order should be affirmed. We dismiss this

purported appeal for want of jurisdiction.


        BACKGROUND

        This case has an arduous and convoluted history. 4 E.N., Sr. and his former spouse

share one son who was born in 2000. The parties divorced in May 2003, and sole

managing conservatorship of the child was granted to the mother. E.N., Sr. was ordered

to pay $1,200 per month in child support. Since the divorce, there have been numerous

hearings related to various motions and orders for contempt, for modification of

conservatorship, and for enforcement of child support due to E.N.’s failure to pay for

almost the entirety of his child’s minor years.



        2 By 2020, the child the subject of the child support obligation in question had reached majority,
thereby fixing the principal amount of child support owed. The obligation to pay interest on unpaid child
support had not, however, ceased.
         3 Originally appealed to the Third Court of Appeals, sitting in Austin, this appeal was transferred to

this court by the Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. §
73.001 (West 2013). Should a conflict exist between precedent of the Third Court of Appeals and this court
on any relevant issue, this appeal will be decided in accordance with the precedent of the transferor court.
TEX. R. APP. P. 41.3.
        4 In the record before us, there are transcriptions of four hearings: (1) a hearing on July 26, 2019,
on the Attorney General’s motion to enforce; (2) a hearing on February 19, 2020, on E.N., Sr.’s motion for
release following his incarceration for coercive contempt; (3) a hearing on July 6, 2020, to determine the
child support arrearage and arrange a payment plan; and (4) a hearing on September 9, 2020,
characterized as a hearing on a motion for new trial from the July 6, 2020 hearing. The testimony is
confusing and at times, the chronology is difficult to follow.
                                                        2
       E.N., Sr. was a certified public accountant for fifteen years before allowing his

certification to lapse. He testified that he had a nervous breakdown in 2002 and was

hospitalized for thirty days. He remarried in 2005, and his current spouse is a nurse.

They have three children and live in a large house they claim as their homestead.


       E.N., Sr. has a sister who owns a home health care business. He testified that he

works for her but not exclusively. Both of them testified that she has helped him financially

for years and he has incurred a debt to her of over $300,000. E.N., Sr. claimed he is self-

employed and only earned $26,000 in 2018, and $12,000 in 2019. He is the sole

shareholder of a corporation named El Nimco, Inc.


       In 2010, the Attorney General filed a motion to foreclose a child support lien of over

$123,000. The pleading alleged that E.N., Sr. owned several real properties and a

collectible 2001 BMW purchased by him in 2001 for $140,000. He did not appear at the

hearing on the motion and a year later, on June 15, 2011, the trial court confirmed the

child support arrearage at over $145,000 and rendered a default judgment in favor of the

Attorney General. The trial court ordered E.N., Sr. to surrender the certificate of title to

the 2001 BMW for liquidation and severed the foreclosure of the child support lien as to

the real properties.


       E.N., Sr. moved to set aside the default order foreclosing the child support lien,

which the trial court granted. By order dated August 5, 2011, the trial court set aside the

default order but specifically ordered that the severance concerning the real properties

would not be set aside. Also, the order recited it was conditioned on E.N., Sr. not

transferring the title to the BMW.



                                             3
       As the saga continued, in February 2012, the Attorney General again moved to

foreclose the child support lien with arrearages now over $161,000. The Attorney General

alleged that E.N., Sr. owned three properties and the 2001 BMW. By order dated March

23, 2012, the trial court again rendered judgment for the Attorney General and found that

E.N., Sr. was voluntarily underemployed, had access to corporate funds and property,

and had a gross monthly income in 2011 of $22,000. The order confirmed the child

support arrearage at that time to be $161,668.61 and ordered E.N., Sr. to pay $600 each

month beginning April 1, 2012. The order also recited as follows:


       [t]he Court finds that [E.N., Sr.] voluntarily offered to relinguish [sic] his right
       to the following non-exempt property to make payment toward his child
       support arrears. The Court FINDS that [E.N., Sr.] has in his possession the
       following non-exempt property, to wit: a 2001 BMW Z8S . . . . The Court
       ORDERS [E.N., Sr.] to surrender the certificate of title of the above
       described 2001 BMW Z8S motor vehicle and all other documents and
       records to the motor vehicle to the [Attorney General] . . . by March 9, 2012.

       Despite the trial court’s order, E.N., Sr. did not comply and instead transferred the

title to the BMW to his sister, allegedly to satisfy his debt to her. On May 25, 2012, the

Attorney General filed a motion to enforce the March 23, 2012 order and also requested

that E.N., Sr. be held in contempt and jailed for transferring title of the vehicle to his sister

after the trial court had ordered him to surrender a clean title to the Attorney General. A

hearing on the motion was delayed until July 26, 2019, in part because E.N., Sr. had

absconded after defying the trial court’s order to surrender title to the BMW. He was later

arrested on a writ of attachment.


       At the 2019 hearing, the Attorney General sought coercive contempt for E.N., Sr.’s

failure to comply with the previous court orders. Testimony was presented from E.N., Sr.,



                                                4
his current spouse, his former spouse, his sister, and an investigator for the Attorney

General.


       E.N., Sr. testified that the home he shares with his current spouse was purchased

in 2012 but is in her name only. The Attorney General investigator confirmed that fact but

testified that in 2010, 5 both E.N., Sr.’s name and his spouse’s name were on the deed;

however, when the child support litigation began, E.N., Sr. deeded the property to his

spouse.


       E.N., Sr. also testified that he liquidated several properties he owned to pay his

sister for the financial assistance she had provided. He claimed that two other lots were

listed for sale and that he would apply the sale proceeds from those lots to the child

support arrearage. He also maintained that he transferred the title to the BMW to his

sister because he owed her a debt. The Attorney General’s investigator testified that the

car had been paid in full in 2010.


       E.N., Sr.’s current spouse testified the homestead was valued at $380,000 and the

monthly mortgage was $2,200, with monthly expenses ranging between $5,000 to

$6,000. She pays the mortgage and utilities and purchases groceries, and her employer

provides health insurance.        She also testified the down payment was paid from a

settlement she received for a work-related injury. She claimed that she and E.N., Sr. live

paycheck to paycheck and he cares for their three children while working from home

because they cannot afford childcare. She maintained that E.N., Sr. was not supposed



       5 There is confusing testimony on the ownership of the home. E.N., Sr. testified the home was

purchased in 2012. Regardless of the parties’ characterization of the home as separate property, it is
undisputed that it was purchased during the marriage.

                                                  5
to be listed on any documents involving the home because she made the down payment

with her separate property.


       E.N., Sr.’s sister testified that after obtaining title to the BMW, she sold it and used

the proceeds for her business which was experiencing financial difficulties. She claimed

she was unaware of the trial court’s order requiring E.N., Sr. to surrender the title to the

BMW. She also claimed to be unaware that the Department of Motor Vehicles showed

her as the owner in 2019, and that registration renewal notices were being sent to E.N.,

Sr.’s current wife.


       E.N., Sr.’s former wife testified that she is disabled from a stroke and unable to

work. She is divorced for a second time and has had to raise E.I.N., Jr. alone.


       At the conclusion of the testimony, the trial court announced as follows:


       [i]t is obvious to this Court that there is some kind of scheme going on with
       this respondent here between his wife and his sister. It seems to be that
       property is being shuffled around and names changed. The value of the car,
       I believe, was testified would be in excess of $140,000.

       On July 26, 2019, the trial court signed an Order Enforcing Child Support

Obligation, finding that that E.N., Sr. had violated the 2012 order by transferring title to

the BMW to his sister. He was held in coercive contempt and was committed to county

jail “until he delivers a clean certificate of title, without liens as to the [BMW] directly to this

court, or pays a $150,000 cash bond to the Attorney General of Texas.” Although the

record reflects that E.N., Sr. appeared in person and by attorney, he did not file a motion

for new trial or otherwise seek to reform that order.




                                                 6
       After being in jail for approximately seven months, on January 17, 2020, E.N., Sr.

filed a motion for release from confinement due to impossibility to perform the conditions

of coercive contempt. He amended his motion on February 4, 2020. A hearing on his

amended motion was held on February 19, 2020. At that hearing, he presented testimony

from his sister and made an offer of proof through an individual named Alain Dikdan, who

had purchased the BMW from E.N., Sr.’s sister in November 2015 for $135,000.

Evidence established that Dikdan paid E.N., Sr.’s sister $55,000 in cash and issued a

check for $80,000 for the balance. The check, however, was issued to E.N., Sr.’s

corporation, El Nimco, Inc., because his sister did not have a checking account and she

owed taxes to the Internal Revenue Service. Her business account was already being

garnished and she needed the money from the sale of the BMW to pay her tax obligations

and meet payroll. In 2019, the title to the BMW was still in the sister’s name, but Dikdan

explained he purchased the car as an investment and did not record the purchase

because he did not have a dealer’s license.


       E.N., Sr.’s sister also testified she has provided over $300,000 in financial

assistance to E.N., Sr. for legal fees and bills. Her testimony was supported by a ledger

detailing the debt owed. The evidence showed that E.N., Sr. had transferred title to some

of his real properties to his sister to satisfy a portion of his debt to her. She testified that

she will always help her brother.


       Following the hearing, on February 26, 2020, the trial court signed a new order

granting E.N., Sr.’s motion for release and vacating the specific terms of its order of

coercive contempt. However, the trial court ordered that E.N., Sr. remain in jail “until such

time as he pays a $10,000 cash bond to the Attorney General of Texas, which shall be

                                               7
applied toward the balance of his outstanding child support arrearage.” With financial

assistance from his spouse and sister, he posted that bond and was released. The

$10,000 was applied to his child support arrearage.


      Four months later, on July 6, 2020, the trial court held a “review hearing.” The

purpose of the hearing was to arrange a payment plan for child support arrearage. Before

any testimony was presented, counsel for E.N., Sr. advised the court that E.N., Sr. was

actively seeking employment and had finally set up an account to make child support

payments, conceding such action was twenty years overdue. On counsel’s advice, E.N.,

Sr. began making child support payments of $25 per month for three months from his

spouse’s income as a show of “good faith” prior to the review hearing. During his

testimony, however, he admitted that without counsel’s advice, it “never dawned” on him

that he would be required to make any payments while unemployed.


      E.N., Sr. testified to his current employment—a “storefront” on Amazon and a

YouTube channel offering advice on cycling and bike safety; however, he claimed that

neither venture had produced any income. During questioning by his own counsel, E.N.,

Sr. confirmed that allowing his child support arrearage to increase to over a quarter of a

million dollars was “dumb” and that it was his fault. He desired to resolve the issue and

no longer have to deal with his former spouse.


      E.N., Sr.’s former spouse appeared pro se at the review hearing and the trial court

permitted her to cross-examine E.N., Sr. Their interaction was, to say the least, hostile.

They rehashed that he had no income or assets and that his current spouse maintains

the home and pays all expenses. They also revisited the transfer of title to the BMW to

his sister to repay her for all her financial assistance in defending the child support
                                            8
proceedings. Without objection, the former spouse questioned E.N., Sr. on how long it

would take to pay his arrearage since he had been delinquent for seventeen years. Over

objection, the trial court permitted the former spouse to state on the record that “[E.N.,

Sr.] has been especially capable of making money and hiding it and keeping it off the

books.”


       During closing arguments, the Attorney General urged the trial court to order E.N.,

Sr. to pay a lump sum of $70,000 toward his arrearage and $500 per month for six months

with an increase to $1,000 per month thereafter. In response, counsel for E.N., Sr. argued

as follows:


       there are no pleadings on file from the Attorney General asking for an
       increase in child support or any modification for a child support order. The
       Attorney General has not noticed this hearing specifically to readjust [E.N.,
       Sr.’s] child support payments.

(Emphasis added).

       After closing arguments were presented, the trial court announced as follows:


       [a]s it relates to the issue of a motion being before the Court or not from the
       Attorney General, the Court finds that the sua sponte order issued by me
       on February 25, 2020 gave [E.N., Sr. and his counsel] adequate notice that
       the Court’s purpose for this review hearing was to review the outstanding
       child support arrearage and ensure that appropriate orders are in place for
       a payment plan . . . the Court does find that the Court sua sponte put before
       itself the issue of paying off this arrearage.

       Based on the testimony presented at the “review hearing,” on July 14, 2020, the

trial court signed a new order requiring E.N., Sr. “to pay $50,000.00 towards his child

support arrearage on or before the 15th day of December 2020, and by paying $228.00

each month beginning the 1st day of August, 2020 . . . .” It is this order which E.N., Sr.

seeks to appeal.

                                             9
       JURISDICTIONAL ISSUE

       Initially, we address the Attorney General’s assertion that this court does not have

jurisdiction to review the trial court’s order for child support arrearage.                     Relying on

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001), the Attorney General posits

that because there was no conventional trial on the merits, the order does not dispose of

the case or the parties and is not final for purposes of appeal. Also, the Attorney General

argues the order is not the type of interlocutory order which may be appealed pursuant to

the exceptions of interlocutory orders listed in section 51.014 of the Texas Civil Practice

and Remedies Code. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a) (West Supp.

2020). 6 By his reply brief, E.N., Sr. disagrees with the Attorney General’s position. While

we agree with the Attorney General’s position, we present additional authority for doing

so.


       ANALYSIS

       Section 105.006 of the Texas Family Code, entitled “Contents of Final Order,”

provides that in Title 5 cases (parent-child relationship and suits affecting the parent-child

relationship), other than proceedings under chapter 161 (termination proceedings) and

chapter 162 (adoptions), a final order must contain specific information and certain

statutory warnings in “boldfaced type, capital letters, or underlined.” § 105.006(a)-(e)(2)

(West 2019). A trial court order that does not contain the required contents and that does

not state with “unmistakable clarity” that it is a final judgment as to all claims and all parties

is not final. See Qutiefan v. Safi, No. 01-17-00925-CV, 2018 Tex. App. LEXIS 1764, at

*1-2 (Tex. App.—Houston [1st Dist.] March 8, 2018, no pet.) (mem. op.) (citing Lehmann,



       6   All future references to “section” or “§” are to the Texas Family Code unless otherwise designated.

                                                      10
39 S.W.3d at 204). The July 14, 2020 order directing E.N., Sr. to make a $50,000 lump

sum payment does not contain any of the requirements of a final order as mandated by

section 105.006, nor does it recite that it is a final judgment. 7 See Palma v. Young, 601

S.W.3d 799, 801 (Tex. 2020).


        Additionally, a trial court order is not appealable if it is “not concerned with

disposing of all claims and parties” before it. See In re Office of Attorney Gen. of Tex.,

215 S.W.3d 913, 915-16 (Tex. App.—Fort Worth 2007, orig. proceeding) (finding that

contempt orders are not appealable but may be challenged by a petition for writ of habeas

corpus if the contemnor is confined or a petition for writ of mandamus if no confinement

is involved). In other words, an order is not appealable if it only seeks to facilitate

compliance with another order. See In re A.P., No. 01-18-00935-CV, 2020 Tex. App.

LEXIS 2376, at *6 (Tex. App.—Houston [1st Dist.] March 24, 2020, no pet.) (mem. op.).

See also Cline v. Cline, 557 S.W.3d 810, 812 (Tex. App.—Houston [1st Dist.] 2018, no

pet.) (holding that appellate court had no jurisdiction to review portion of judgment holding

appellant in contempt).


        Here, the order being appealed does not “dispose of all claims and parties before

it.” It does not resolve the amount of child support due and owing, nor does it modify the

amount of child support payable. Technically, all the order being appealed does is

“facilitate compliance with another order” by setting the terms and conditions that E.N.,

Sr. must comply with to avoid additional confinement pursuant to an order of coercive

contempt.




         7 The Order does recite that “[a]ll relief sought in this proceeding which is not expressly granted in

this order is denied.”
                                                        11
       When E.N., Sr. filed his motion and amended motion for release in 2020, the trial

court’s plenary power over the July 26, 2019 order had long since expired. See TEX. R.

CIV. P. 329b(d). See also In re Troiani, No. 13-17-00204-CV, 2018 Tex. App. LEXIS

6003, at *11 (Tex. App.—Corpus Christi June 27, 2017, orig. proceeding) (noting that the

trial court’s continuing exclusive jurisdiction is not equivalent to, or coordinate with, its

plenary jurisdiction). In the underlying case, there were no other unresolved pleadings

pending which sought to invoke the trial court’s jurisdiction on child support issues.


       Furthermore, the trial court’s July 14, 2020 order anticipated a subsequent review

hearing scheduled for December 17, 2020, to “review the amount of any outstanding child

support by [E.N., Sr.] and ensure that appropriate orders are in place for a payment plan

for [E.N, Sr.] to pay off the remainder of the arrearage.” The order is designed to facilitate

compliance with a prior order and to schedule a review hearing to assess the outstanding

child support. It does not purport to dispose of any claims or parties. For the reasons

provided herein, we conclude the July 14, 2020 order was never intended to be a “final

order” and is not appealable.       Consequently, this court lacks jurisdiction over this

purported appeal. See § 109.002(b) (West Supp. 2020).


       MOTION FOR THIS COURT TO ISSUE AN “OPINION”

       Pending before this court is E.N., Sr.’s motion by which he requests that an

“opinion,” as opposed to a “memorandum opinion,” be issued. Relying on Rule 47.4(a)

and (b) of the Texas Rules of Appellate Procedure, he contends this appeal presents a

novel fact situation and issues of constitutional law. Because we have disposed of this

purported appeal without addressing the merits of the case, the motion is denied.




                                             12
      CONCLUSION

      Having determined that the trial court’s July 14, 2020 interim order was not based

on any pleadings regarding the merits, we conclude this court has no jurisdiction to review

the order.




                                                       Patrick A. Pirtle
                                                           Justice




                                            13